DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Response to Amendment
The Amendment filed on 5/20/2022 has been entered. Claims 1, 2, 4-9, 15 and 17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the final Office Action mailed 3/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “an enclosed holder removably coupled to the sealed chamber,” however, the specification does not provide support for this limitation. The specification does not discuss how the holder is put into the sealed chamber, nor does the specification discuss that the holder is coupled to the sealed chamber. As such, the recitation that the enclosed holder is removably coupled does not have support in the specification. The examiner instead suggests to use the language of --an enclosed holder in…-- instead. Claims 2, 4-9, 15 and 17 are rejected by virtue of their dependence on a rejected base claim.

Claims 1, 2, 4-9, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “an enclosed holder … having a tube input,” however, the specification does not provide support for this limitation. The specification does not disclose that the holder has a tube input, but rather figure 13 seems to show a tube which could be considered an input tube instead. The examiner instead suggests to use the language of --an input tube--. Claims 2, 4-9, 15 and 17 are rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an enclosed holder removably coupled to the sealed chamber,” however, it is unclear what is meant by the enclosed holder being removably coupled. Does this mean that the enclosed holder itself is inserted into the sealed chamber in such a way that the holder itself is removably coupled to the sealed chamber, or does it mean that the tube inputs are removably coupled to the sealed chamber instead. Claims 2, 4-9, 15 and 17 are rejected by virtue of their dependence on a rejected base claim.
Additionally, regarding the limitation of “an enclosed holder removably coupled to the sealed chamber,” is unclear how the enclosed holder is coupled to the sealed chamber. The claim is directed at a sealed chamber and the enclosed holder is therefore recited as being part of the sealed chamber as the enclosed holder is part of the claim. Therefore, it is unclear how the enclosed holder can be coupled in essence to itself as the enclosed holder is part of the sealed chamber. The examiner instead suggests to say that the enclosed holder is in the processing chamber or the buffer module. Claims 2, 4-9, 15 and 17 are rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “a test subject” in line 10 and therefore implies that “a test subject” is/are different than the one recited in line 7. Therefore, it is unclear if the limitation(s) of this claim is/are referring to the same item(s) previously recited in the claim or to different items. For examination purposes, the "a” or “an" are interpreted to be the, with antecedent basis back to the previous claim. Claims 2, 4-9, 15 and 17 are rejected by virtue of their dependence on a rejected base claim.
Claim 9 recites “test subjects” in line 2 and claim 1 only recites “a test subject.” It is therefore unclear if the plurality of test subjects recited in claim 9 is the same or different than the singular test subject recited in claim 1. For examination purposes, the "test subject" is interpreted to be --the test subject--, with antecedent basis back to the previous claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bair WJ. “Plutonium inhalation studies, (a series of lectures given in Japan in 1969 at the invitation of the Japanese Atomic Energy Commission),” BNWL-1221. BNWL Rep. 1970 Feb:1.1-8, hereinafter Bair in view of United States Application Publication No. 2011/0278997, hereinafter Wilkins and United States Patent No. 6,974,197, hereinafter Henry.
Regarding claim 1, Bair teaches a sealed chamber (see figure below) comprising: a processing chamber (labeled in figure below) sealed from the outside air (see figure below) including an extended glove front coupled to and extending from a front face of the processing chamber (labeled in figure below), and a pair of gloves extending inwardly into the processing chamber (the gloves attached to the glove front); an enclosed holder (labeled in figure below) removably coupled to the sealed chamber (see figure below) and having a tube input (labeled in figure below) to supply air to the holder (intended use MPEP § 2114 (II) and the tube could supply air) that is capable of holding a test subject (page 1.8, paragraph 2) which allows the test subject to breathe during an injection process when the holder is located in the processing chamber or buffer module having a low oxygen atmosphere (intended use MPEP § 2114 (II) and is taught in (page 1.8, paragraph 2); wherein the sealed chamber is a sealed system (see figure below) such that cells can be placed under consistent conditions such that cells can be sorted, obtained, and analyzed under consistent conditions (intended use MPEP § 2114 (II)).
Bair fails to teach the extended glove front comprising a door coupled to the front face.
Wilkins teaches a sealed glovebox container which has the front and back panels openable with glove ports within the panels so that the inside of the device can be accessed while enabling the operator to access isolated equipment or product while avoiding contamination (Wilkins, paragraph [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the extended glove front comprise a door because it would allow for access inside of the device while enabling the operator to access isolated equipment or product while avoiding contamination (Wilkins, paragraph [0053]).
Bair and Wilkins fail to teach a buffer module adjacent to the processing chamber and having a side door to insert a test subject, an inner door to access the processing chamber, and an airlock system capable of modifying the air content within the buffer module.
Henry teaches a glovebox and filtration system which has a buffer module (Henry, item 51) which has a side door (Henry, item 53), an inner door (Henry, item 56) and an airlock system (Henry, item 62 and 72) capable of modifying the air content within the buffer module so that items can be introduced and removed from the interior of the glovebox (Henry, column 5, lines 11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a side door, an inner door and an airlock system to the buffer module of Wilkins because it would allow for items to be introduced and removed from the interior of the glovebox (Henry, column 5, lines 11-16).

    PNG
    media_image1.png
    913
    1182
    media_image1.png
    Greyscale

Regarding claim 2, Bair, as modified above, teaches all limitations of claim 1; however, Bair, as modified above, fails to teach a second processing chamber that includes a door hingedly coupled to a front face of second processing chamber, the door further including a single glove that extends inwardly into the second processing chamber.
Wilkins further teaches a second processing chamber (Wilkins, lower box of item 2b) that includes a door hingedly coupled to a front face of second processing chamber (Wilkins, figures 1 and 9), the door further including a single glove (Wilkins, paragraph [0053]) that extends inwardly into the second processing chamber (Wilkins, figure 9) so that a modular system can be created which allows for a flexible containment system or isolator that can be configured according to equipment need (Wilkins, paragraph [0001]). The processing chamber of Bair is considered to be the equivalent placement of the processing chamber of the middle box of right item 2c in Wilkins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second processing chamber with a door and a single glove because it would allow for a modular system to be created which allows for a flexible containment system or isolator that can be configured according to equipment need (Wilkins, paragraph [0001]).
Regarding claim 5, Bair, Wilkins and Henry teach all limitations of claim 1; however, they are silent as to how much the glove front extends from the front face of the at least one processing chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum amount the grove front extends to a range of 0.25 to 2 inches which would allow for the required sealing of the glove front to the chamber (MPEP § 2144.05 (II)).  
Regarding claim 9, Bair teaches wherein the holder includes a second tube configured to allow for the injection of test subjects (page 1.8, paragraph 2).
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Bair, Wilkins and Henry and the apparatus of modified Bair is capable of having the chamber maintained under hypoxic conditions. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Bair (see MPEP §2114).

Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bair, Wilkins and Henry as applied to claim 1 above, and further in view of United States Patent No. 5,730,777, hereinafter Peterson.
Regarding claim 4, Bair, Wilkins and Henry teach all limitations of claim 1; however, they fail to teach an incubator bank module adjacent to the processing chamber, wherein the incubator bank module is coupled to a controller.
Peterson teaches a sealed system which has an incubator bank module (Peterson, column 1, lines 13-18) adjacent to at least one of the processing chambers (Peterson, column 1, lines 55-60) which is coupled to a controller (Peterson, item 10, column 19, line 2) so that cultures can be removed from an incubator in controlled environments (Peterson, column 4, lines 36-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an incubator bank adjacent to the at least one processing chamber which is coupled to the controller because it would allow for cultures to be removed from an incubator in controlled environments (Peterson, column 4, lines 36-45).
Regarding claim 6, Bair, as modified above, teaches all limitations of claim 4; however, Bair, as modified above, fails to teach, a second processing chamber, a third processing chamber, and a fourth processing chamber; and a second buffer module, and a third buffer module; wherein the processing chamber is adjacent to the buffer module and second buffer module, the second processing chamber is adjacent to the second and third buffer modules, and the third processing chamber is adjacent to the third buffer module and the fourth processing chamber.
Wilkins further teaches a second processing chamber (the bottom box of item 2b), a third processing chamber (the middle box of left item 2c), and a fourth processing chamber (the top box of left item 2c); and a second buffer module (the bottom box of item 2c), and a third buffer module (the top box of item 2b); wherein the processing chamber is adjacent to the buffer module and second buffer module (figure 1), the second processing chamber is adjacent to the second and third buffer modules (figure 1), and the third processing chamber is adjacent to the third buffer module and the fourth processing chamber (figure 1) so that a modular system can be created which allows for a flexible containment system or isolator that can be configured according to equipment need (Wilkins, paragraph [0001]). The processing chamber of Bair is considered to be the equivalent placement of the processing chamber of the middle box of right item 2c in Wilkins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a second processing chamber, a third processing chamber, and a fourth processing chamber; and a second buffer module, and a third buffer module; wherein the processing chamber is adjacent to the buffer module and second buffer module, the second processing chamber is adjacent to the second and third buffer modules, and the third processing chamber is adjacent to the third buffer module and the fourth processing chamber because it would allow for a modular system to be created which allows for a flexible containment system or isolator that can be configured according to equipment need (Wilkins, paragraph [0001]).
Regarding claim 7, modified Bair teaches wherein the incubator bank module is adjacent to the second processing chamber (see supra).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bair, Wilkins and Henry as applied to claim 1 above, and further in view of United States Patent No. 5,641,457, hereinafter Vardanega.
Regarding claim 8, Bair, Wilkins and Henry teach all limitations of claim 1; however, they fail to teach wherein the processing chamber further includes a plurality of apertures in a rear face of the processing chamber.
Vardanega further teaches four openings (Vardanega, items 701-704) on the rear face (Vardanega, item 700) of the processing chamber so that a power line input and a data output line can be installed through the openings so that the lines can be sealed and maintain the sterility of the chamber (Vardanega, column 25, lines 8-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of apertures in the rear face of the processing chamber because it would allow for a power line input and a data output line can be installed through the openings so that the lines can be sealed and maintain the sterility of the chamber (Vardanega, column 25, lines 8-28).
Regarding claim 15, Bair, Wilkins and Henry teach all limitations of claim 1; however, they fail to teach the processing chambers includes a cell sorter.
Vardanega teaches a cell sorter which is within an isolation chamber so that the system can be sterilized in the isolation chamber before cells are measured and sorted and ensures that the isolation chamber is maintained at a pressure above (or alternatively, below) atmospheric pressure during the measuring and sorting of the biological cells (Vardanega, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a cell sorter within the processing chamber of Wilkins because it would allow for a cell sorter to be sterilized in the isolation chamber before cells are measured and sorted and ensures that the isolation chamber is maintained at a pressure above (or alternatively, below) atmospheric pressure during the measuring and sorting of the biological cells (Vardanega, abstract).

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 5/20/2022, with respect to the rejection(s) of claim(s) 1, 2, 5, 9 and 17 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bair, Wilkins and Henry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796